NO. 12-04-00073-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


RICHARD CHARLES SIMS,                           §     APPEAL FROM THE 173RD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION
            Richard Charles Sims (“Appellant”) pleaded guilty to felony driving while intoxicated and
was sentenced to ten years of imprisonment, probated for eight years.  The State filed a motion to
revoke Appellant’s probation, and Appellant pleaded “true” to the allegations contained in the
motion.  The trial court accepted Appellant’s plea and sentenced him to five years of imprisonment. 
Appellant’s counsel has filed an Anders
 brief, stating that the record does not present any
meritorious points for appeal, and Appellant has not filed a brief pro se.  We affirm. 

Analysis Pursuant to Anders v. California
            Appellant’s counsel filed a brief in compliance with Anders and Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969), stating that he has diligently reviewed the appellate record
and is of the opinion that the record reflects no reversible error and that there is no error upon which
an appeal can be predicated.  He further relates that he is well acquainted with the facts in this case. 
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), Appellant’s brief presents a chronological summation of the procedural history of the case,
and further states that Appellant’s counsel is unable to raise any arguable issues for appeal.  We have
likewise reviewed the record for reversible error and have found none.
            As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant’s counsel’s motion for
leave to withdraw is granted and the trial court’s judgment is affirmed.
 
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice


Opinion delivered September 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.









(DO NOT PUBLISH)